  Case 1:16-cv-01523-JHR-AMD Document 136 Filed 06/01/20 Page 1 of 2 PageID: 2376




                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY


    CHAMBERS OF                                                    MITCHELL H. COHEN COURTHOUSE
 ANN MARIE DONIO                                                      ONE JOHN F. GERRY PLAZA
U.S. MAGISTRATE JUDGE                                                         ROOM 2010
                                                                             P.O. BOX 850
                                       June 1, 2020                    CAMDEN, NJ 08101-0850
                                                                           (856) 757-5211

                                    Electronically Filed

    Surinder Aggarwal, Esq.
    P.O. Box 1482
    Paramus, NJ 07653

    Daniel Rybeck, Esq.
    Weir & Partners LLP
    20 Brace Rd., Suite 200
    Cherry Hill, NJ 08034

    Greg DiLorenzo, Esq.
    Vanessa James, Esq.
    Barker, Gelfand & James, P.C.
    210 New Rd., Suite 12
    Linwood, NJ 08221

    Shanna McCann, Esq.
    Chance & McCann LLC
    201 West Commerce Street
    Bridgeton, NJ 08302

             Re:        Jacobs v. Cumberland County, et al
                        16cv1523 (JHR/AMD)

    Dear Counsel:

         The Court is in receipt of two letters dated May 16, 2020 and
    May 21, 2020 from Raheem Jacobs. I am enclosing copies of the
    letters to Mr. Aggrawal, Esq. only at this time.

                                             Very truly yours,

                                             s/ Ann Marie Donio
                                             ANN MARIE DONIO
                                             UNITED STATES MAGISTRATE JUDGE

    AMD:slb
Case 1:16-cv-01523-JHR-AMD Document 136 Filed 06/01/20 Page 2 of 2 PageID: 2377
